DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 23 August 2021 wherein applicant amends claims 1, 20, 25 and claims 1-3, 5-6, 8-9, 11-12, 14 and 17-25 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-9, 11-12, 14 and 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “presenting at least one instance of at least one game of chance on a display of a gaming machine;” “generating a randomized game outcome for the at least one instance of the at least one game of chance;” “accessing at least one non-monetary pay table;” “determining a first winning event for the at least one instance of the at least one game of chance;” “accessing at least one monetary pay table;” “determining a second winning event for the at least one instance of the at least one game of chance; based on the first winning event of the game of chance and the at least one non-monetary pay table, determining whether the player should be awarded a non-monetary reward; and based on the second winning event of the game of chance and the at least one monetary pay table, determining whether the player should be awarded a monetary reward;” and “if it is determined that the player should be cause the payout mechanism to dispense a monetary award to the player;” “wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary prize.” 
The limitations of “presenting at least one instance of at least one game of chance on a display of a gaming machine;” “generating a randomized game outcome for the at least one instance of the at least one game of chance;” “accessing at least one non-monetary pay table;” “determining a first winning event for the at least one instance of the at least one game of chance;” “accessing at least one monetary pay table;” “determining a second winning event for the at least one instance of the at least one game of chance; based on the first winning event of the game of chance and the at least one non-monetary pay table, determining whether the player should be awarded a non-monetary reward; and based on the second winning event of the game of chance and the at least one monetary pay table, determining whether the player should be awarded a monetary reward” and “if it is determined that the player should be awarded a monetary reward, award the player a monetary award via the payout mechanism;” “wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary prize” steps is a process that, under its broadest reasonable interpretation, covers rules and instruction of implementing a game. That is, other than reciting “a game controller,” nothing in the claim elements precludes the steps from practically being performed by generic computer components of following a program (instructions and/or rules) to implement play of the game. If the claim limitations, under its broadest reasonable interpretation, covers rules and instruction of implementing a game but for the recitation of generic computer 
This judicial exception is not integrated into a practical application. The claim recites an additional element using a processor to perform the “presenting at least one instance of at least one game of chance on a display of a gaming machine;” “generating a randomized game outcome for the at least one instance of the at least one game of chance;” “accessing at least one non-monetary pay table;” “determining a first winning event for the at least one instance of the at least one game of chance;” “accessing at least one monetary pay table;” “determining a second winning event for the at least one instance of the at least one game of chance; based on the first winning event of the game of chance and the at least one non-monetary pay table, determining whether the player should be awarded a non-monetary reward; and based on the second winning event of the game of chance and the at least one monetary pay table, determining whether the player should be awarded a monetary reward” and “if it is determined that the player should be awarded a monetary reward, cause the payout mechanism to dispense a monetary award to the player;” “wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary prize” steps. The processor in the “presenting at least one instance of at least one game of chance on a display of a gaming machine;” “generating a randomized game outcome for the at least one instance of the at least one game of chance;” “accessing at least one non-monetary pay table;” “determining a first winning event for the at least one instance of the at least one game of chance;” “accessing at least one monetary pay table;” “determining a second winning event for the at least one instance of the at least one game of chance; based on the first winning event of the game of chance and the at least one non-monetary pay table, determining whether the player should be awarded a non-monetary cause the payout mechanism to dispense a monetary award to the player;” “wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary prize” steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The 2019 PEG (Revised Patent Subject Matter Eligibility Guidance) defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The added elements of a display, memory, input mechanism, and computer readable medium are considered to be extra solution activity. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. In regards the at least one payout mechanism, as evidence by the prior art submitted, McMain et al. (US Pub. No. 2007/0024002) in paragraph 32; Daniel et al. (US Pub. No. 2006/0189381) in paragraph 131; Singer et al. (US Pub. No. 2004/0192431) in paragraph 21; and Kadlic (US 5,816,915) in col. 3, lines 35-59, all disclose that a credit input mechanism (coins and bill acceptors) and ticket reader are conventional and well cause the payout mechanism to dispense a monetary award to the player;” “wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary prize” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims 2-3, 5-6, 8-9, 11-12, 14, 17-19 and 21-24 each recite a further step of the abstract game method that when taken as a whole fails to contribute significantly more because 

Response to Arguments
Applicant's arguments filed 21 August 2021 have been fully considered but they are not persuasive.
Applicant contends that the claimed technology is integrated into a new, improved gaming machine configure to present games to the user and the claims are analogous to claims found to be eligible in the Index of Subject Matter Eligibility Example with reference to example 45 claim 4.
The examiner respectfully disagrees. As noted in the Index of Subject Matter Eligibility Examples, example 45 claim 4, was found eligible because limitation (d) specifies that the controller maintained temperature of the mold with in two degrees of the target temperature by sending control signal to the apparatus to selectively heat or cool the mold when the obtained temperature of the mold is more than two degrees different than the target temperature. Meaning, if the comparison indicates that the mold temperature is too low, the controller sends a signal instructing the apparatus to heat the mold and if the comparison indicates that the mold temperature is too high, the controller sends a signal instruction the apparatus to cool the mold. Limitation (d) does not merely link the judicial exceptions to a technical field, but instead adds a meaningful limitation in that it employs the information provided by the judicial exception (the comparison of the mold temperature with the target temperature) to control the operation of the injection molding apparatus. As explained in the specification, maintaining the temperature within this set range (no more than two degrees higher or lower than the target temperature) will prevent the occurrence of cause the payout mechanism to dispense a monetary award to the player; wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary prize. Example 45, claim 4 is not analogous to applicant’s claimed invention. Example 45, claim 4 relies upon determining the temperature within ranges (no more than two degrees higher or lower than the target temperature) will prevent the occurrence of undesirable side reactions that would otherwise negatively affect the cured polyurethane’s strength and war performance, while the instant invention relies upon determining based on a winning event whether a user will receive monetary or non-monetary award. As noted above, the judicial exception is not integrated into a practical application. The claim recites an additional element using a processor to perform the “presenting at least one instance of at least one game of chance on a display of a gaming machine;” “generating a randomized game outcome for the at least one instance of the at least one game of chance;” “accessing at least one non-monetary pay table;” “determining a first winning event for the at least one instance of the at least one game of chance;” “accessing at least one monetary pay table;” “determining a second winning event for the at least one instance of the at least one game of chance; based on the first winning event of the game of chance and the at least one non-monetary pay table, determining whether the  cause the payout mechanism to dispense a monetary award to the player;” “wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary prize” steps. The processor in the “presenting at least one instance of at least one game of chance on a display of a gaming machine;” “generating a randomized game outcome for the at least one instance of the at least one game of chance;” “accessing at least one non-monetary pay table;” “determining a first winning event for the at least one instance of the at least one game of chance;” “accessing at least one monetary pay table;” “determining a second winning event for the at least one instance of the at least one game of chance; based on the first winning event of the game of chance and the at least one non-monetary pay table, determining whether the player should be awarded a non-monetary reward; and based on the second winning event of the game of chance and the at least one monetary pay table, determining whether the player should be awarded a monetary reward” and “if it is determined that the player should be awarded a monetary reward, cause the payout mechanism to dispense a monetary award to the player;” “wherein a predetermined probability distribution is defined based on the at least one non-monetary pay table and the at least one monetary pay table, and wherein the probability distribution creates an inverse relationship between the probabilities of winning a monetary prize and a non-monetary prize” steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The 2019 PEG (Revised Patent Subject Matter Eligibility Guidance) defines the phrase “integration into a practical application” to require an additional element or a 
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The examiner respectfully disagrees. The cited paragraphs that applicant is relying upon does not provide any sort of technical advantage. The applicant does not provide a technical solution to a technical problem. What applicant relies upon as advantage or improvement is nothing more than a different way of awarding or not awarding a player a winning outcome based on resolving financial obligations based on probability and not towards an improvement of the functioning of a computer itself or to improve any other technology or technical field. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP 2106.05(a)). The claims do not purport to improve the functioning of the computer itself or to improve any other technology or technical field. Use of an unspecified generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claims does not amount to significantly more than the abstract idea itself. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/A.P.R./            Examiner, Art Unit 3715                                                                                                                                                                                            
/DMITRY SUHOL/            Supervisory Patent Examiner, Art Unit 3715